Citation Nr: 1034190	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  06-25 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel




INTRODUCTION

The Veteran served on active duty from November 1955 to October 
1957.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an April 2006 rating decision in which the RO denied entitlement 
to a TDIU.  In April 2006, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued in 
July 2006, and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in August 2006.

For the reason expressed below, the matter on appeal is being 
remanded to the RO, via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the Veteran when further action, 
on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.

The Veteran has been granted service connection for bilateral 
hearing loss (rated as 80 percent disabling), cold injury of the 
right lower extremity (rated as 20 percent disabling), cold 
injury of the left lower extremity (rated as 20 percent 
disabling), tinnitus (rated as 10 percent disabling), cold injury 
of the right upper extremity (rated as 10 percent disabling), and 
cold injury of the left upper extremity (rated as 10 percent 
disabling); the combined rating is 90 percent.

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when it 
is found that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 
3.34l, 4.16(a) (2009).

Hence, the Veteran meets the minimum percentage requirements 
under 38 C.F.R. § 4.16(a).  The remaining question, then, is 
whether the Veteran's service-connected disabilities render him 
unemployable.

In February 2006, the Veteran was afforded an examination with 
regard to whether he is unemployable due to service-connected 
disabilities.  However, it is clear from a review of the February 
2006 examination report that the examiner incorrectly noted that 
the Veteran's cold injuries were his only service-connected 
disabilities.  While the examiner noted the Veteran's hearing 
loss, he did not consider this disability in rendering an opinion 
with regard to his unemployability.  Therefore, this opinion is 
inadequate for evaluating the TDIU claim.

Accordingly, the Veteran should be afforded an examination to 
obtain further medical opinion in which all of his service-
connected disabilities are considered when determining whether he 
is unemployable.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (once VA undertakes the effort to provide an examination 
when developing a service-connection claim, even if not 
statutorily obligated to do so, it must provide an adequate one 
or, at a minimum, notify the claimant why one will not or cannot 
be provided).

Thus, the Given the foregoing, the Board finds that the RO should 
arrange for the Veteran to undergo further VA examination, by a 
physician, to obtain a medical opinion as to whether he is 
rendered unemployable solely as a result of his service-connected 
disabilities.  The examiner should clearly opine whether the 
Veteran's service-connected disabilities, either individually or 
in concert, render him unable to obtain or retain substantially 
gainful employment.

The Veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, shall result in a 
denial of the claim for a TDIU (which is a claim for increase).  
See 38 C.F.R. § 3.655(b).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the Veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file (a) copy(ies) of the 
notice(s) of the examination sent to him by the pertinent VA 
medical facility.

Prior to arranging for the Veteran to undergo VA examination, to 
ensure that all due process requirements are met, and that the 
record before the examiner is complete, the RO should also give 
the Veteran another opportunity to provide information and/or 
evidence pertinent to the claim on appeal.  The RO's letter to 
the Veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the relevant 
statute to clarify that VA may make a decision on a claim before 
the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim on 
appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claim on appeal that is not currently of 
record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

3.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file or the time 
period for the Veteran's response has 
expired, the RO should arrange for the 
Veteran to undergo VA examination, by a 
physician, at a VA medical facility.  The 
entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the individual 
designated to examine the Veteran, and 
the examination report should reflect 
consideration of the Veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
findings made available to the requesting 
examiner prior to the completion of his or 
her report), and all clinical findings should 
be reported in detail.

The examiner should render an opinion, 
consistent with sound medical principles, as 
to whether-without regard to any nonservice-
connected disabilities or the Veteran's age-
it is at least as likely as not (i.e., 
there is a 50 percent or greater probability) 
that the Veteran's service-connected 
bilateral hearing loss, tinnitus, and cold 
injuries of the upper and lower extremities, 
either individually or in concert,  render 
him unable to obtain or retain substantially 
gainful employment.

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file a copy of any 
notice(s) of the date and time of the 
examination sent to the Veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim for a TDIU.  If the 
Veteran fails, without good cause, to report 
to the scheduled examination, the RO should 
apply the provisions of 38 C.F.R. § 3.655(b), 
as appropriate.  Otherwise, the RO should 
adjudicate the claim for a TDIU in light of 
pertinent evidence and legal authority.

7.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes clear reasons 
and bases for all determinations, and afford 
them the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).


